Case 7:19-cr-00549-VB Document 51 Filed-08/24/20 Page 1 of 1

 

 

DOCUMENT
ELECTRONICALLY PILED
UNITED STATES DISTRICT COURT DOC tt

 

 

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

ween nnn nne ence mn enn cnn een cce een ene x ee VS
UNITED STATES OF AMERICA :
v. : ORDER
JORDAN TAYLOR and : 19 CR 549 (VB)
LORENZO MCCOY, :
Defendants. :
wp eee ee ee nn ee ee en ene renee ene nee Xx

The August 25, 2020, status conference in this matter is now rescheduled for
September 10, 2020, at 11:00 a.m. Because of the current public health emergency, the Court
will conduct the conference by telephone conference call, provided that defendants, after
confrontation with counsel, waive their right to be physically present and consent to appear by
telephone.

Accordingly, it is hereby ORDERED:

1. By September 4, 2020, defense counsel shall advise the Court in writing as to whether
their clients waive their right to be physically present and consent to appear by telephone.

2. At the time of the scheduled conference, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: August 24, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

f USEC SDNY |

 

4
$

 
